Citation Nr: 1416105	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  08-32 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Hancock, Counsel








INTRODUCTION

The Veteran had active service from November 1967 to November 1969, and from March 1974 to July 1979.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2007 decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Waco, Texas.

In March 2013, the Board denied service connection for the claim now on appeal.  The Veteran appealed the Board's March 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2014 Order, the Court vacated the March 2013 Board decision, to the extent that it denied service connection for a back disorder, and remanded the matter to the Board for development consistent with the parties' January 2014 Joint Motion for Partial Remand (Joint Motion).  The Board parenthetically observes that in the March 2013 Board decision claims seeking service connection for a skin disorder and for hypertension were denied.  These issues were not appealed to the Court by the Veteran.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board believes that this case must be remanded for further development of the record.





In the January 2014 Joint Motion, the parties noted that the Board essentially erred in issuing its March 2013 decision by overlooking favorable evidence and by not acquiring potentially probative and outstanding VA medical records.  In part, the Joint Motion observed that a specifically-referenced July 1979 service treatment record was not discussed.  This record, dated July 9, 1979, shows that the Veteran was seen at the McWethy Medical Clinic at Fort Hood, Texas for complaints of low back pain for two days incurred as a result of lifting boxes the previous day.  Range of motion testing showed discomfort and the Veteran was instructed to not participate in physical training for five days.  The supplied diagnosis was sore muscles.  

The Joint Motion added that this record was also overlooked by a VA medical examiner in January 2012, who conducted a back disorder examination.  The examination report shows that the examiner commented that, after viewing the claims folder (and service treatment records), that the Veteran's service treatment records "reveal[s] no documentation of evaluation of evaluation or treatment of back pain."  The Joint Motion added that this July 1979 medical record partially corroborated the Veteran's September 1984 supplied history of his having incurred a back injury at Fort Hood.  See VA Form 21-4138.  

The Joint Motion also observed that this July 1979 in-service medical record suggested that the back injury in question was incurred two months following the Veteran's May 1979 service separation examination (which revealed clinically normal back findings), yet before his actual separation date in July 1979.  

The Joint Motion, in addition, found that additional VA treatment records, potentially relevant to the instant service connection back claim, may exist.  To this, it was observed that a July 1980 X-ray report, which identified the presence of lumbar spondylolysis and spondylolisthesis, specifically noted that these findings were unchanged subsequent to a prior examination having been conducted on June 2, 1980.  This June 1980 treatment record is not of record.  A June 1980 written statement from a representative of the Veteran, arguing that the Veteran had incurred a back injury to his back as a result of a service-connected left leg disorder, states that the Veteran was treated in June 1980 at the VA Medical Center in Albuquerque.  This record, if associated with the record, as noted in the Joint Motion, may be potentially relevant to establishing the etiology of the Veteran's claimed back disorder, as well as to establish that compensable lumbar spine arthritis may have been manifested within one year of the Veteran's separation from service.  

Once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also Trafter v. Shinseki, 26 Vet. App. 267 (2013).  

In Dalton v. Nicholson, 21 Vet. App. 23 (2007), the Court found that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service symptoms and, instead, relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion.  In light of the directives of the January 2014 Joint Motion, the Board finds that an addendum - and possibly a new examination -- should be obtained that specifically addresses the Veteran's reported in-service back treatment in rendering a nexus opinion.  As such, remand for an addendum for clarification is necessary prior to deciding this claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (an opinion is considered adequate when it is based on consideration of an appellant's medical history and examinations and describes the disability in sufficient detail so the Board's evaluation of the claimed disability is a fully informed one).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided); see also Hicks v. Brown, 8 Vet. App. 417, 422 (1995) (inadequate medical evaluation frustrates judicial review).

Also, the Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); Trafter, at 283. Hence, on remand all outstanding records of VA treatment afforded the Veteran at the Albuquerque VAMC since July 1979 should be obtained and associated with either the paper claims file or the Virtual VA electronic file.

As noted, in a June 1980 written statement from a representative of the Veteran it was suggested that the Veteran had incurred a back injury to his back as a result of a service-connected left leg disorder.  While a September 2008 Statement of the Case (SOC) shows that the Veteran was given notice of 38 C.F.R. § 3.310 (which deals with secondary service connection claims), the claim appears not to have ever been adjudicated with this service connection aspect in mind.  As this claim is being remanded anyway, in its readjudication of the claim, the RO/AMC should include this in its adjudication.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all outstanding records of evaluation and/or treatment from the Albuquerque VAMC since July 1979, to specifically include any treatment in June 1980.  All records/responses received should be associated with the paper claims file or the Virtual VA electronic file. 

If records from Albuquerque are not obtained, in accordance with 38 C.F.R. § 3.159(e), notify the Veteran that VA was unable to obtain any treatment records from the Albuquerque VAMC.

2.  Upon completion of the aforementioned development efforts and after any obtained records, and/or negative response(s), are associated with the claims file, the RO/AMC shall return the claims file to the VA examiner who examined the Veteran in January 2012.  The examiner should review the medical evidence associated with the claims file and note such review in the provided report. 

The examiner is directed to clearly note any diagnosed back disability found to be present.  The examiner must state, with respect to any of the Veteran's diagnosed back disabilities, whether it is at least as likely as not that any such disorder (a) is related to active service; (b) had its onset during active service; or (c)(i) was caused, and/or (ii) is aggravated by any service-connected disorder.

The examination report must reflect the examiner's consideration and analysis of both the medical and lay evidence of record, to specifically include the Veteran's account of in-service (to specifically include the July 9, 1979, findings of in-service treatment for back complaints) and post-service symptomatology (to specifically include the VA medical treatment records dated in June 1980).

All provided opinions should be supported by a clearly stated rationale.  If an opinion cannot be provided without resorting to speculation, such should be indicated, with a clear explanation of this position. 



If the original examiner is no longer available to provide requested opinion, another equally qualified VA examiner shall provide the necessary additional opinion.  The need for an additional examination of the Veteran is left to the discretion of the VA examiner. 

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

4.  The RO/AMC should then readjudicate the Veteran's claim.  This readjudication of the claim should encompass consideration on a direct, presumptive, and secondary basis.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental SOC (SSOC).  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


